Citation Nr: 0930565	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-15 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly pension based on housebound 
status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to 
October 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2007 rating decision in which the RO denied 
special monthly pension based on housebound status.  In 
February 2008, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2008, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in May 2008.

In June 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished. 

2.  The Veteran does not have a single permanent disability 
evaluated as 100 percent disabling, with a separate 
disability or disabilities independently ratable at 60 
percent or more.

3.  The Veteran is not shown to be confined to his home or 
immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension based on housebound 
status are not met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.351 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for special 
monthly pension based on housebound status.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  The July 2007 VCAA letter also 
requested that the Veteran submit any pertinent evidence in 
his possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The December 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the July 2007 letter-which 
meets Pelegrini's content of notice requirements-also meets 
the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of private 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his 
behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
acknowledges that, in his February 2008 NOD, the Veteran 
indicated that the private medical evidence that he had 
submitted proved most of his problems but that, if that was 
not sufficient, VA should schedule him for a VA examination.  
The Board finds, however, that a VA examination is not 
necessary in this case.  Review of the medical evidence of 
record reflects that it is sufficient to evaluate the claim 
on appeal.  As will be discussed below, the medical evidence 
does not indicate that the Veteran has a permanent and total 
disability.  Accordingly, a VA examination is not necessary 
to adjudicate the appeal.  See 38 U.S.C.A. § 5103A(West 
2002); 38 C.F.R. § 3.159 (2008).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is claiming entitlement to special monthly 
pension based on housebound status.  As a preliminary matter, 
the Board notes that particular service requirements must be 
met in order for a veteran to be entitled to special monthly 
pension.  Specifically, under 38 U.S.C.A. § 1521(j), a 
veteran must have served in the active military, naval, or 
air service (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or, (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.

In the present case, the Veteran meets the service 
requirements of 38 U.S.C.A. § 1521(j).  Having reached this 
determination, the Board must next consider whether he meets 
the substantive criteria for special monthly pension based on 
housebound status, specifically 38 U.S.C.A. § 1521(e).

Generally, special monthly pension based on housebound status 
is warranted when, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under § 4.17 of this chapter) the veteran: 
(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) Is "permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) 
and (2).

The requirement of being "permanently housebound" is met 
when the veteran is substantially confined to his house (or 
ward or clinical areas, if institutionalized) or immediate 
premises due to disability that likely will remain throughout 
his lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

In Hartness v. Nicholson, 20 Vet. App. 216 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for veterans 65 years of age and older, the provisions 
of 38 U.S.C.A. § 1521(e) requiring demonstration of permanent 
and total disability are not for application.  The Court 
referenced 38 U.S.C.A. § 1513(a), which prescribes that 
veterans 65 years of age and older who meet the initial 
service requirements of 38 U.S.C.A. § 1521(j) are entitled to 
pension at the rates prescribed by 38 U.S.C.A. § 1521 under 
the conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Thus, the Court concluded that the application of section 
1513(a) for veterans 65 years of age and older permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension.

The Veteran in this case is over 65 years of age.  He argues 
that, pursuant to Hartness, special monthly pension based on 
housebound status is warranted.  Unfortunately, the Veteran's 
case is distinguishable from Hartness. 

Historically, the Veteran was awarded pension because of 
disability prior to age 65.  In an April 1976 rating 
decision, the RO granted a nonservice-connected pension based 
on disability, specifically, carcinoma of the left kidney.  
The RO determined that the Veteran was permanently and 
totally disabled for VA pension purposes, effective October 
25, 1975.  His pension payments were discontinued effective 
November 1, 1990, based on his countable income.  While 
pension was paid effective December 1, 1991, the Veteran's 
pension payments were again discontinued effective November 
1, 1992, based his countable income.  In a March 1994 rating 
decision, following review of the Veteran's private treatment 
records, the RO found that, while the Veteran did not have 
disabilities meeting the schedular requirements for 
entitlement to disability pension for his age group, it was 
felt that he was unemployable by reason of disability, age, 
and occupational and educational background.  See 38 C.F.R. 
§ 3.321(b)(2).  Accordingly, the RO continued entitlement to 
nonservice-connected pension.  

Review of the record clearly reflects that the Veteran was 
awarded pension because of disability prior to age 65, as 
reflected in the April 1976 rating decision.  Consequently, 
he is not entitled to application of 38 U.S.C.A. § 1513(a) 
and the ruling in Hartness.  See VA Fast Letter 06-28, 
December 22, 2006.  Although the Veteran currently meets the 
requirements of 38 U.S.C.A. § 1513(a), in that he is now over 
65, and meets the service requirements of 38 U.S.C.A. 
§ 1521(j), as discussed above, the Veteran is already in 
receipt of nonservice-connected pension based on disability.  
The Board notes that, when a veteran is eligible for pension 
under both 38 U.S.C.A. § 1513(a) and 38 U.S.C.A. § 1521, 
pension shall be paid to the Veteran only under 38 U.S.C.A. 
§ 1521.  See 38 U.S.C.A. § 1513(b).  Accordingly, in order 
for the Veteran to obtain special monthly pension at the 
housebound rate, he must meet the requirements of 38 U.S.C.A. 
§ 1521(e), to include a showing of permanent and total 
disability.  

In this case, however, the evidence does not reflect that the 
Veteran has a permanent and total disability.  

According to the rating sheet of the December 2007 rating 
decision, for pension purposes, the Veteran's myocardial 
infarction with hypertension and history of atrial 
fibrillation has been rated 30 percent disabling, pursuant to 
Diagnostic Code 7005.  A 100 percent rating is warranted for 
arteriosclerotic heart disease with documented coronary 
artery disease resulting in chronic congestive heart failure, 
or; work-load of 3 metabolic equivalents (METs) or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.  

Private treatment records, however, do not reflect that the 
criteria for a 100 percent rating are met.  Rather, during 
follow-up treatment for atherosclerotic cardiovascular 
disease in December 2006, the Veteran had no major 
complaints, blood pressure readings were 120/64 standing and 
124/62 seated, and heart examination revealed regular rate 
and rhythm.  The pertinent impression was status-post 
subendocardial MI with peak CPK 648 (October 4, 1980), 
hypertension, and history of multilobar pneumonia (January 
2000) complicated by transient atrial fibrillation.  The 
physician noted that the Veteran remained in normal sinus 
rhythm after taking amiodarone for approximately one month 
after his episode of pneumonia.  The physician commented that 
the Veteran was doing very well and was asymptomatic.  Thus, 
the disability does not warrant the assignment of a 100 
percent schedular rating.

The Veteran's status-post left nephrectomy for carcinoma has 
been rated 30 percent disabling, pursuant to Diagnostic Code 
7500.  This is the minimum rating for removal of one kidney; 
however, the disability may be rated as renal dysfunction if 
there is nephritis, infection, or pathology of the other 
kidney.  38 C.F.R. § 4.115b, Diagnostic Code 7500.  A 100 
percent rating is warranted for renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following:  persistent edema and albumineria; 
or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a.  

Records of private treatment from January 2005 to February 
2007 include impressions of status-post left nephrectomy for 
hypernephroma (1974), solitary kidney, and chronic renal 
insufficiency; however, there is no indication, nor has the 
Veteran asserted, that he requires dialysis or is precluded 
from more than sedentary activity due to renal insufficiency.  
Moreover, a December 2005 record of treatment reflects that 
kidney function studies were normal.  Thus, this disability 
also does not warrant the assignment of a 100 percent 
schedular rating.

The Veteran's fracture of the mid-thoracic spine, compression 
fracture of L4, and sciatica has been rated 10 percent 
disabling, pursuant to Diagnostic Code 5243.  A 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  The medical evidence 
does not reflect, nor does the Veteran allege, ankylosis of 
the spine.  Rather, records of private treatment from January 
2005 to February 2007 include impressions of history of 
fracture of mid thoracic vertebra and history of L4 
compression fracture.  In December 2005, the Veteran 
complained of back pain, and reported he had worn a brace 
until October, when he got out of his brace.  In January 
2006, the Veteran described some back pain after pulling up 
beets.  The impression included sciatica.  

The Veteran's left shoulder fracture has been rated 
noncompensable, pursuant to Diagnostic Code 5299-5201.  The 
highest schedular rating under the criteria for evaluating 
disabilities of the shoulder and arm is 80 percent (see 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203), which is 
warranted for loss of the head (flail shoulder) of the 
humerus of the major extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Records of private treatment from 
January 2005 to February 2007 include impressions of status-
post fracture of the left shoulder (June 2004) following a 
fall and reflect that the Veteran complained of some 
occasional left shoulder pain in February 2007.  

The Veteran's right medial epicondylitis has been rated 
noncompensable, pursuant to Diagnostic Code 5299-5213.  The 
highest schedular rating under the criteria for evaluating 
disabilities of the elbow and forearm is 60 percent (see 
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213), which is 
warranted for unfavorable ankylosis of the elbow of the major 
extremity, at an angle less than 50 degrees, or with complete 
loss of supination or pronation, or for flail joint of the 
elbow of the major extremity.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5209.  An August 2006 record of private treatment 
reflects that the Veteran complained of some right elbow 
pain.  There was pain on forced extension of the flexed 
wrist, mostly localized to the medial epicondyle.  The 
impression was right medial epicondylitis.  

The Veteran's status-post left inguinal hernia repair has 
been rated noncompensable pursuant to Diagnostic Code 7338, 
which provides a maximum rating of 60 percent for a large, 
postoperative, recurrent inguinal hernia, which is considered 
inoperable and which is not well supported under ordinary 
conditions and not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  The Veteran's gastroesophageal reflux 
disease (GERD) has been rated noncompensable, pursuant to 
Diagnostic Code 7399-7346, which provides a maximum rating of 
60 percent for a hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or, other symptom combinations productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The records of private treatment dated 
from January 2005 to February 2007 are negative for 
complaints regarding or treatment regarding the Veteran's 
left inguinal hernia repair or GERD.  Rather, these records 
simply include impressions of status-post left inguinal 
hernia repair in 1989 and history of GERD.  

The pertinent medical evidence does not reflect any other 
disabilities which may be considered permanent and total.  
The Board has considered the fact that, in his May 2008 
substantive appeal, the Veteran asserted that his problems 
had not been fully evaluated, including his nerves (anxiety); 
however, the records of private treatment dated from January 
2005 to February 2007 do not include complaints regarding or 
treatment for anxiety; rather, these records reflect a 
history of posttraumatic stress disorder (PTSD) in the past.  

Based on the foregoing evidence, the Board finds that the 
Veteran does not have a permanent and total disability.  
While he was initially granted a nonservice-connected pension 
in April 1976, based on carcinoma of the left kidney, 
evaluated as 100 percent disabling at that time, the current 
medical evidence does not indicate that a 100 percent rating 
is warranted for that or any other disability.  

Moreover, the Board notes that the Veteran does not assert, 
nor does the record reflect, that he is, in fact, 
housebound-which is to say, substantially confined to his 
home and the immediate premises.  Rather, during private 
treatment in July 2005 and February 2007, the Veteran 
described himself as well.  

Under these circumstances, the Board must conclude that, as 
the criteria for the benefit sought are not met, the claim 
for special monthly pension based on housebound status must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Special monthly pension based on housebound status is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


